1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                     DISTRICT OF NEVADA

19   CARLAS KENNEDY,                                  Case No.: 2:18-cv-02179-JAD-CWH
20                  Plaintiff,
21
     vs.                                              JOINT MOTION TO EXTEND TIME TO
                                                      FILE STIPULATION OF DISMISSAL OF
22                                                    EQUIFAX INFORMATION SERVICES,
     EXPERIAN INFORMATION SOLUTIONS,
23   INC; EQUIFAX INFORMATION SERVICES                LLC
     LLC; and TRANS UNION LLC,
24                                                    [FIRST REQUEST]
                    Defendants.
25
            Plaintiff Carlas Kennedy (“Plaintiff”) and Defendant Equifax Information Services, LLC;
26
     (“Equifax” or “Defendant”) (collectively, the “Parties”), by and through their counsel of record,
27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 1
1    hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (30) thirty
2
     days:
3
             1.     The Parties settled this matter on December 26, 2018.
4
             2.     The Parties are currently working on finalizing their Settlement Agreement.
5

6            3.     The Parties request and extension of thirty days to file their Stipulation of Dismissal

7    of Equifax to allow them additional time to finalize the settlement agreement.
8
             4.     Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than March
9
     26, 2019.
10

11        DATED February 26, 2019.
12
      KNEPPER & CLARK LLC                                CLARK HILL PLLC

13    /s/ Shaina R. Plaksin                              /s/ Jeremy J. Thompson
      Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
14    Nevada Bar No. 12796                               Nevada Bar No. 12503
15    Miles N. Clark, Esq.                               3800 Howard Hughes Parkway, Suite 500
      Nevada Bar No. 13848                               Las Vegas, NV 89169
16    Shaina R. Plaksin, Esq.                            Email: jthompson@clarkhill.com
      Nevada Bar No. 13935
17    10040 W. Cheyenne Ave., Suite 170-109              Counsel for Defendant
18    Las Vegas, NV 89129                                Equifax Information Services LLC
      Email: matthew.knepper@knepperclark.com
19    Email: miles.clark@knepperclark.com
      Email: shaina.plaksin@knepperclark.com
20

21    HAINES & KRIEGER LLC
      David H. Krieger, Esq.
22    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
23    Henderson, NV 89123
24    Email: dkrieger@hainesandkrieger.com

25    Counsel for Plaintiff

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 2
1                                           Kennedy v. Equifax Information Services, LLC et al
                                                          Case No. 2:18-cv-02179-JAD-CWH
2

3
                                    ORDER GRANTING
4
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
5

6
                         EQUIFAX INFORMATION SERVICES LLC

7          IT IS SO ORDERED.

8          _________________________________________
           UNITED STATES MAGISTRATE JUDGE
9
           DATED this ____       March
                       4 day of _________ 2019.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 3
